 212DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Teamsters Local 85,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America;Teamsters Union Lo-cal 287,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Southern Pacific Transportation CompanyBrotherhood of Teamsters Local 85,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America;Teamsters Union Lo-cal 315,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Santa Fe Trail Transportation CompanyBrotherhood of Teamsters Local 70, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America and Santa Fe TrailTransportationCompany.Cases 20-CE-79, 20-CE-80, and 20-CE-81September21, 1972DECISION AND ORDERBy MEMBERS JENKINS,KENNEDY, AND PENELLORespondents, Brotherhood of Teamsters Local 85,Teamsters Union Local 287, Teamsters Union Local315, Brotherhood of Teamsters Local 70, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, San Francisco,California, their officers, agents, and representatives,shall take the action set forth in the Trial Examiner'srecommended Order.TRIALEXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This, case washeard in San Francisco, California, on November 9, 10, and12, 1971, upon a consolidated complaint issued on August31, 1971,' alleging that Respondent Unions had violatedSection 8(e) of the National Labor Relations Act, asamended.In their answer to the complaint, RespondentUnions denied commission of the unfair labor practicesalleged. The issue presented is whether the objective of awork jurisdiction agreement was work preservation or theextension of the agreement to nonsignatory,neutral em-ployers.Upon the entire record, my observation of the witness-es, and the briefs filed by the four parties to this proceeding,Imake the following:FINDINGS AND CONCLUSIONSOn March 7, 1972, Trial Examiner Maurice Alex-andre issued the attached Decision in this proceeding.Thereafter, Respondents filed exceptions and a sup-porting brief; counsel for the General Counsel filedalternative cross-exceptions together with an answer-ing brief and brief in support of alternative cross-exceptions; Charging Party, Southern Pacific Trans-portation Company, filed cross-exceptions, and abrief answering Respondents' exceptions and sup-porting its cross-exceptions, and Charging Party, San-taFe TransportationCompany, filed a briefsupporting the Trial Examiner's Decision and adopt-ing the positions of the General Counsel and SouthernPacific.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders that1. JURISDICTIONPacific Motor Trucking Co.(hereaftercalled PMT) andSanta Fe Trail Transportation Company (hereafter calledTrail), respectively California and Kansas corporations, areeach engaged as a common carrier in interstate hauling bymotortruck. PMT has a place of business in San Francisco;Trail has a place of business in Los Angeles. During the yearpreceding issuance of the complaint,each of the two compa-nies received gross revenues in excess of $50,000 in thecourse and conduct of its interstate hauling operations. Ifind that each is engaged in commerce and in operationsaffecting commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDEach of Respondents,TeamstersLocals 70, 85, 287,and 315, is a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICESA. The FactsPMT is a wholly owned subsidiary of Southern PacificTransportation Co. (hereafter called SP), a rail carrier. Trailis a wholly owned subsidiary of a holding company whichalso owns allthe stock of Atchison, Topeka andSanta FeRailway Co. (hereincalled SantaFe RR),similarly a railcarrier. For many years,SP and SantaFe RR,like other'Based upon a series of charges filed as follows: On January 8 and Novem-ber 4,1971, by Southern Pacific Transportation Co.; on February 10 andNovember 3, 1971, by Santa Fe Trail Transportation Co ; and on March 1and November3, 1971, by thelatter company.199 NLRB No. 30 TEAMSTERS LOCAL 85213large railroads, relied primarily upon the use of boxcars totransport freight. At some point, the two companies beganto provide so-called "piggyback"service.2The record doesnot disclosewhen such service commenced, but does showthat it wasin existencein the San Francisco Bay area in theearly 1950's. SP has facilities to handle piggyback trailers inSan Francisco, Oakland, and San Jose, California. Santa FeRR has similarfacilities in San Francisco and Oakland, butsince1968 has carried on the bulk of its piggyback opera-tions inRichmond, California.In 1958, SP and Santa Fe RR began to offer serviceunder a tariff known as plan IV filed with, and approved by,the Interstate Commerce Commission. Plan IV requires therailroad to transport freight from one station to another inequipment,i.e., trailersand flatcars, owned or rented by theshipper. Under such service, the railroad's subsidiary truck-ing company, PMT or Trail, places the loaded trailer on theflatcar at a designated point of origin, and removes thetrailer from the flatcar at a designated destination.3 Noloading or unloading of the trailer is included as part of theservice furnished and paid for under the plan IV tariff.4 In1961 the railroads received ICC approval and began to offeranother type of service known as substitute service, underwhich the railroad, if it so desires because of a shortage ofavailable boxcars, may with the shipper's consent provideand transport two piggyback trailers in lieu of a boxcar. Asin plan IV service, the trailers are placed on and removedfrom the flatcars, and no loading or unloading service isfurnished or paid for under the Substitute Service tarriff.5In 1958, each of Respondent Locals was party to a localpickup and delivery supplemental (to the master) agree-ment,entered into by employerassociationson behalf ofvarious trucking companies, including PMT and Trail.Those agreements contained the following provision relat-ing to work jurisdiction in the area over which the Local hadgeographical jurisdiction.Only persons working under thejurisdiction of theagreement shall:(a) Drive, load and unload trucks, trailers, vans orany other type of equipment used in connection withtrucks.Similar agreementswere made for the following periods:1959-61, 1961-64, and 1964-67.During 1962, Respondents began filing a series ofgrievances against PMT and Trail complaining that theiremployees were not loading and unloading the goods car-2The movement of piggyback freight refers to freight loads in trailers onwheels which are placed on rail flatcars for transportation by rail. The trailersare placed onto and taken from the flatcars at rampsby motor power equip-ment,and can be pulled over motor highways by such equipment.3Although PMT and Trail are common carriers, the said service relatingto the trailer is performed under contracts with their respective parent rail-roads, and may be terminated by agreement of the contracting parties.As used herein,the terms"loading"and "unloading"respectively meanplacing goods in the trailer and removing such goods therefrom.3A railroad may not alter the services required by a tariff.However, thereare other tariffs which do include loading and/or unloading. It is also possi-ble for the shipper or consignee of goods to enter into a separate contractwith PMT,Trail,or anyone else to obtain loading and/or unloading serviceat an additional puce.Shippers and consignees can, of course, use their ownem6ployeesto load and unload.Those jurisdictions were as follows:Local 70, Oakland; Local 85 SanFrancisco; Local 287, San Jose;and Local 315, Richmond.Tied in the piggyback trailers under the plan IV and substi-tute service tariffs. The controversy was finally resolved by adecision permitting the shipper and consignee to make hisown loading and unloading arrangement. The decision wascodified and the 1967-70 supplementalagreementto whichPMT, Trail, and Respondents were parties provided as fol-lows in article 45:Section 1. Except as provided in this Article, only per-sons working under the jurisdiction of this agreementshall:(a) Drive, load and unload trucks, trailers, vans, orany other type of equipment used in connection withtrucks.sss11Section 2.Work at Premises of Shippers and Con-signees(a)Loading and unloading by hand of trucks,trailers, vans or any other type of equipment used as atruck, trailer or van, shall continue to be recognized asbargaining unit work, and shall be performed only bypersons employed under the Local Pickup and Deliv-ery Agreement and, in particular, employees of anycompany not party to that Agreement shall not load,unload by hand, or enter such equipment for that pur-pose. The only exceptions to this paragraph are:s:q(4)When,because of thepeculiar nature of the com-modity and its susceptibility to damage or risk or dan-ger to persons handling it,or other condition beyond thecontrol of the company,,the shipper or consignee re-quires that the hand loading or unloading be per-formed by their own employees. [Emphasis supplied.]Despite the exception, Respondents continued to file griev-ances relating to shipper/consignee loading and unloading.These grievances were not yet resolved at the time negotia-tions began in December 1969 for a new supplementalagreement. As a result of such negotiations, the 1970-73supplemental agreement amended the language of the pred-ecessor agreement so as to omit the underscored languagein exception (4) quoted above .7Thereafter, and within the limitations period provided inSection 10(b) of the Act, each of the Respondents demand-ed of PMT and/or Trail that they abide by the new agree-ment and use their employees, who were members ofRespondents, to load and unload trailers transported underplan IV and substitute service tanffs, where the shipper orconsignee did not have employees covered by that agree-ment. In the alternative, Respondents demanded paymentof "runaround" claims, i.e., a claim filed by a person assert-ing that he has been denied work to which he is entitled.PMT refused to instruct its employees to load or unloadtrailers unless the shipper or consignee so requested, butagreed to pay runaround claims of 4 hours' wages per trailer7 The complaint alleges and the answer admits that the parties reached ameeting of the minds regarding the terms of the agreement on or aboutMarch 13, 1970, and executed the agreement on or about August 10, 1970. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDto those of its employees designated by the complainingRespondent Local, even though such employees did notperform the work.' Trail, on the other hand, agreed to therequests for compliance with the new supplemental agree-ment,assignedemployees to stay with the trailers and offerto assistin the loading and unloading, and paid out substan-tial sums inwages to such employees?Among others, PMT paid runaround claims to Respon-dent Local 85 inconnectionwith trailers transported underplan IV to Soule Steel Co. However, upon learning thatSoule Steelemployed members of Local 85, PMT objected,and Local 85 agreed to dropthe claims.Thereafter, Local85 filed no further claimsrelating to Soule Steel.It is undisputed that PMT and Trail delivered -trailersunder plan IV and substitute service tariffs to RobertsonDrayage Company, a San Francisco firm which operates asthe freight clearinghouse for freight forwarders,10 and whichwas designated as the consigneeon the railroad waybill andmanifest.Robertson used its own employees to unload thetrailers. Such employees are members of Respondent Locals85 and 70, and they filedno claims againstPMT or Trailrelating tosuch trailers. In the past, Robertson had beenparty to the above-mentioned supplemental agreementsthrough its membership in an employer's association. Priorto commencementof the negotiations in 1969, it rescindedthe association's power of attorney, and became a party tothe 1970-73 agreement as an individual employer.It is also undisputed that Haslett Trucking Co., whichhandles piggyback work for Western Pacific Railroad, is aparty to the 1970-73 supplementalagreement; that its em-ployees are represented by Respondent Local 85 in SanFrancisco and by Respondent Local 70 in Oakland; that ithas handled trailers for both Robertson Drayage and non-signatoryconsigneesunder plan IV without loading or un-loading them; but that neither of the two Respondents hasdemanded compliance with the agreement by or filed runa-round claims against Haslett.Trail attempted to billseveral consigneesfor loadingand/or unloading trailers transported under the plan IVand substitute service tariffs, but the latter refused to paythe bills inasmuch as the services were not covered by thetariffs and had not been requested. However, Trail wasreimbursed by Santa Fe RR. SP reimbursed PMT for therunaround claims paid by the latter.B. Concluding FindingsSection 8(e) of the Act, in relevant part, provides asfollowsIt shall be an unfair labor practice for any labor organi-zation and any employer to enter into any contract oragreement, express or implied, whereby such employerceases or refrains or agrees to cease or refrain fromhandling, using, selling, transporting or otherwise deal-e It appears that Local 70 filed no runaround claims against PMTIn some instances,the employee's assistance was accepted by the shipperor consignee.In others, it was not,but the employee was nevertheless paidby1Trail.0 Shippers and consignees frequently consolidate their shipments to savecosts and speed deliveries Acting on behalf of freight forwarders, Robertsonreceives the freight,breaks the trailer shipments down so that individualshipments can be delivered to the ultimate customer.ing in any of the products of another employer, or tocease doing business with any other person ....Despite its broad language which appears to proscribe anyagreement requiringthe signatoryemployer to cease doingbusiness with any other person,it is well settled that Section8(e) does not render unlawful such an agreement where itsobjectiveis primary rather thansecondary. Thus,the sec-tion doesnot prohibitan agreement which causes an em-ployer to ceasedoing business with another,if the purposeof the agreement was to protect the jobs of the employeesin the bargaining unit covered by the agreement.In suchsituation,the cessation of business is merely incidental. Onthe other hand,the agreement is unlawful if its objective isto compel thecustomersof the signatoryemployer to be-come signatories.As the Supreme Court stated inNationalWoodwork Manufacturers Assn. v. N.L.R.B.,386 U.S. 612,"The touchstoneiswhether the agreement or its mainte-nance is addressed to the labor relations of the contractingemployervis-a-vishis own employees,"orwhether theagreement was "tactically calculated to satisfy union objec-tives elsewhere."Here,Respondents contend thatthe 1970-73 supple-mental agreement constituteda primary,work preservationcontract and hence was lawful.The General Counsel andCharging Parties,on the other hand,assert that the agree-ment as enforced had an unlawfulsecondary objective.Their position is predicated upon a number of arguments,) tincluding the contention that the agreement constitutedan unlawfulsignatorycontract.It is unnecessary to passupon the other arguments,inasmuch as I concur in the viewthat the agreement was an unlawfulsignatorycontract.12The agreement compels PMTand Trail toassign itsown employees, who are members of Respondents, to dothe work of loading or unloading of goods shipped underPlan IV andsubstitute service tariffs, and forbids the em-ployees of nonsignatory shippers and consignees,and thoseof any other nonsignatory,from performingsuch work. The1967-70 agreement contained an exception to these require-ments in the case of a"conditionbeyond thecontrol" of asignatorysuch asPMT or Trail,e.g.,where the shipper orconsignee preferred to make his own loading, and unload-ing arrangement.The elimination of this exception from the1970-73 agreement thus permitsPMT and Trailto handletrailers without loading or unloading in the case of signatoryshippersand consignees,but not in the case of those whoare not signatories.In seeking to enforce the agreement with respect to goodsshipped underplan IV and substitute service tariffs, Re-spondents were selective.They demandedthat the agree-ment be enforced in the caseof non-signatoryshippers andconsignees or that in lieu thereof,the trucking companiespay runaround claims.However, they failedtomake thesame demand in the case of goods shipped under those11For example, they argue that Respondents'members have never donethe work here involved, that the work was not fairly claimable,that the jobsof the unit employees were in no danger, that the objective of the agreementwas work acquisition rather than protection, and that the contracting em-ployers haveno right of control over the workAt thehearing, I rejected SP's offer of proof relating to the similaritiesbetween piggyback trailers and containers.In his brief(p. 28), the GeneralCounsel requests reconsideration of such rejection,and moves that the recordbe reopened in order to receive the rejected testimony The motion is herebydenied TEAMSTERS LOCAL 85215tariffs tosignatoriessuch as Richardson Drayage and SouleSteel which, I find,were consignees.Although Richardsonexecuteda separateidentical supplemental agreement andSoule employed members of Local 85, it is unlikely thattheir employees were part of the same bargaining unit asthose of PMT and Trail. In,any event, there is no evidence,and I cannotassume, that theywere.There is thus no basisfor a claim that Respondents failed to invoke the agreementwith respect to goods shipped to those two companies be-cause unit employees performed the work. This conclusionis reinforced by the fact that Respondents have not invokedthe agreement at all against Haslett Trucking Co. (whichhandles the piggyback work for Western Pacific) eventhough it shipped goods under plan IV to non-signatoryconsignees.Accordingly, I find that an object of the agree-ment was to compel non-signatory shippers and consigneesto enter into contracts with Respondents adopting the pro-visions of the 1970-73 supplementalagreementif such ship-pers and consigneeswished to continue making their ownarrangements for loading and unloading. Such an objectiveis clearly secondary.N.L.R.B. v. Joint Council of TeamstersNo.38,Teamsters Union Local No. 87,et at.(Arden FarmsCo.),338 F.2d 23 (C.A.9);N.L.R.B. v. Milk Drivers' Union,Local No. 753, (Associated Milk Dealers, Inc.),392 F.2d 845(C.A. 7).The question then remains whether the agreement sat-isfies the "cease doing business" provision of Section 8(e).At the hearing, the General Counsel stated that he does notcontend that the execution of the agreement constitutedunlawful conduct, presumably because of the limitationsperiod contained in Section 10(b) of the Act. What he doescontend is that the agreement, as enforced with the consentof PMT and Trail, was unlawful. I agree.13In the case of Trail, the agreement was implemented bythe latter's assignmentof a loader or unloader not contract-ed for by the shipper orconsigneeunder the plan IV andsubstitute service tariffs. Such assignment necessarily re-quired Trail to incur the additional expense of wages paya-ble to the loader or unloader for the work. In the case ofPMT, the agreement was implemented by paying runa-round claims to employees designated by the RespondentLocal which had filed theclaims.In the light of the objective found above, it is clear thatthe nonsignatory shippers and consignees of goods shippedin trailershandled by PMT and Trail under plan IV andsubstitute service tariffs are primary employers, and that thetwo trucking companies are neutral, and hence secondary,employers. As noted above, SP and Santa Fe RR, whichsimilarly are neutrals, have voluntarily reimbursed PMTand Trail, respectively, for their additional costs incurred inyielding to Respondents' demands that the 1970-73 agree-ment be implemented. To rid themselves of this unwantedburden, SP and Santa Fe RR have two options open tothem. One is to seek permission from the Interstate Com-merce Commission to abandon the plan IV and substituteservice tariffs, thereby ceasing to do business with shippersand consignees who wish to make their own loading andunloadingarrangements,and thereby causing PMT and13The enforcement of a contract by mutual consentof theparties consti-tutes an entering into within the meaning of Section 8(e) of theAct.RetailClerks Union, Local648(Cala Foods),172 NLRB No. 200.Trail to cease doing business with such shippers and consig-nees.The other option is to discontinue reimbursing PMTand Trail. If the railroads adopt the latter course, this in turnwill present PMT and Trail with three options where anonsignatory shipper orconsigneeof goods shipped underthose tariffsinsists uponmaking his own loading and un-loading arrangements. They can handle the trailer withoutloading or unloading, thereby violating the 1970-73 agree-ment.This will leave them vulnerable to the customaryremedies for breach of contract. A second optionis to dis-continue doing business with nonsignatory shippers andconsignees. Or they can continue to incur additional expen-ses either by paying runaroundclaims,as PMT has done,or by paying employees to offer unwanted loading and un-loading services to nonsignatory shippersand consignees, asTrail had done.To establish a violation of the "cease doing business"provision, it need not be shown that a cessation of businesshas occurred or is inevitable, it is enough to show that theagreement offers the alternatives of a cessation of businessor of adopting other injurious courses of action. Cf.Local282, International Brotherhood of Teamsters (Precon Truck-ing Corp.),139 NLRB 1077, 1088;N.L.R.B. v. Local 825,Operating Engineers (Burns and Roe, Inc.),400 U.S. 297;N.L.R.B. v. Carpenters District Council of New Orleans, 407F.2d 804 (C.A.5);N.L.R.B. v. Local 294,InternationalBrotherhood of Teamsters,273 F.2d 696 (C.A. 2). An agree-ment which presents neutral employers with such optionsgives them "no real choice." 14 Here, it is obvious that viola-tion of the 1970-73 agreement, the payment of runaroundclaims, and the payment of wages to employees for perform-ing unwanted work were injurious alternatives to a cessationof business with nonsignatory shippers and consignees un-der plan IV and substitute service, and gave PMT and Trailno real choice.Stated another way,the agreement as enforced interferedwith the normal business relationship between neutrals, i.e.,between PMT and SP, between Trail and Santa Fe RR, andbetween PMT and Trail on the one hand, and non-signatoryshippers and consignees under the two tariffs in questionwho wished to arrange for their own loading and unloading.Such interference constituted a violation of the cease doingbusiness provisions of Section 8(e).Ibid.For these reasons, and in view of the secondary objectivefound above, I find that the 1970-73 agreement, as enforcedwith the consent of PMT and Trail, was not addressed tothe labor relations of PMT and Trail vis-a-vis their ownemployees, but was designed to apply pressure, throughthose companies and their parent railroads, when handlingtrailers under plan IV and substitute service, upon nonsig-natory shippers and consignees to adopt the provisions ofthe agreement. I therefore find that the agreement violatedSection 8(e) of the Act.IV CONCLUSIONS OF LAWa. By enforcing the 1970-73 agreement in the mannerdescribed above, Respondents entered into agreementswhich were in violation of Section 8(e) of the Act.b. Such violations constituted unfair labor practices14Local 282, Teamsters (Precon), supra 216DECISIONSOF NATIONALLABOR RELATIONS BOARDfecting commercewithin themeaning ofSection 2(6) and(7) of the Act.V. THE REMEDYIn order to effectuate the policies of the Act, I find thatit is necessary, and recommend, that Respondent be or-dered to cease and desist from the unfair labor practicesfound, and to take certain affirmative action.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 15enforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adoptedby theBoard, afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 20, in wasting,within 20 days from the dateof this Order,what steps the Company has takento complyherewith."APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentORDEREach of the Respondents herein, their respective offi-cers,agents,and representatives shall:A. Cease and desist from:(1)Maintaining, giving effect to, enforcing or imple-menting, directly or indirectly, the 1970-73 local pickup anddelivery supplementalagreementwhich it executed, or anysupplement, modification, amendment, or renewal thereof,in a mannerwhich violates Section 8(e) of the Act.(2) Entering into,maintaining,giving effect to, or en-forcing any other contract or agreement, express or implied,whereby any employer party thereto ceases or refrains, oragrees tocease or refrain, from handling, using,selling,transporting, or otherwise dealing in any of the products ofanyother employer, or from doingbusinesswith any otherperson.B. Take the following affirmative action:(1) Post in its business offices and meeting halls, copiesof the notice attached hereto marked "Appendix "16 Copiesof said notice, on forms provided by the Regional Directorfor Region 20, after being signed by official representativesof Respondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter in conspicious places. Reasonable steps shallbe taken by Respondentto insurethat said notices are notaltered, defaced, or covered by any othermaterial.(2)Deliver to the Regional Director for Region 20,signedcopies of said notice in sufficient number to be post-ed by the following employers, if the latter are willing:(a) In the case of the notice by Respondent Local 85,Pacific Motor Trucking Co. and Santa Fe Trail Transporta-tion Co.(b) In the case of the notice by Respondent Local 287,PacificMotor Trucking Co.(c) In the case of the notices by Respondent Local 70and Respondent Local 315, Santa Fe Trail TransportationCo.(3) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith. l715 In the event no exceptions are filed asprovided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall,as providedin Section102.48of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.16 In the event that the Board'sOrderis enforcedby a judgment of theUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrderof the National Labor RelationsBoard" shall be changed to read"Posted pursuant to a Judgmentof the UnitedStatesCourt of AppealsWE WILLNOT maintain,give effect to, enforce, or im-plement, directly or indirectly, the 1970-73 Local Pick-up and Delivery Supplemental Agreement which weexecuted,oranysupplement,modification,amendment, or renewal thereof, in a manner whichviolates Section 8(e) of the National Labor RelationsAct, as amended.WE WILL NOT enter into, maintain, give effect to, orenforce any other contract or agreement, express orimplied, whereby any employer who is party theretoceases or refrains,or agrees to cease or refrain, fromhandling, using, selling, transporting, or otherwisedealing in any of the products of any other employer,or from doing business with any other person.DatedByDatedByDatedByBROTHERHOODOF TEAMSTERS LOCAL85, INTERNATIONALBROTHERNOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA(Labor Organization)(Representative)(Title)TEAMSTERS UNION LOCAL 287, INTER-NATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMENAND HELPERS OF AMERICA(Labor Organization)(Representative)(Title)TEAMSTERS UNION LOCAL 315, INTER-NATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA(Labor Organization)(Representative)(Title)BROTHERHOODOF TEAMSTERS LOCAL70, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WARE-HOUSEMEN AND HELPERSOF AMERICA(Labor Organization) TEAMSTERSLOCAL 85217DatedByfrom the date of posting and must not be altered, defaced(Representative)(Title)or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-This is an official notice and must not be defaced byed to the Board's Office, 450 Golden Gate Avenue, Boxanyone.36047, San Francisco, California 94102, Telephone 415-This noticemust remainposted for 60 consecutive days556-0355.